Case 5:20-cv-00129-PGB-PRL Document 19 Filed 04/14/20 Page 1 of 2 PageID 214



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION


MATTHEW MCGILL, Individually
and as Councilmember of the Town
of Howey-in-the-Hills,                                 CASE NO: 5:20-cv-00129-PGB-PRL

       Plaintiff,

vs.

DAVID R. MILES as Chair of RECALL
COMMITTEE FOR COUNCILMAN
MATTHEW T. MCGILL FROM TOWN
COUNCIL OF HOWEY IN THE HILLS
FLORIDA 34737, DAIRIAN BURKE, in her
official capacity as TOWN CLERK of the
Town of Howey-in-the-Hills, ALAN HAYS
in his official capacity as SUPERVISOR OF
ELECTIONS for LAKE COUNTY,
MARTHA MACFARLANE, in her individual
capacity and officila capacity as MAYOR of
the Town of Howey-in-the-Hills,

       Defendants.
                                               /

                                   NOTICE OF APPEARANCE

       Douglas T. Noah, Esquire, of the law firm Dean, Ringers, Morgan & Lawton, P.A., P.O.

Box 2928, Orlando, FL 32802-2928, hereby files this Notice of Appearance on behalf of

Defendant, MARTHA MACFARLANE, without waiving and specifically reserving any rights

Defendant may have to object to the sufficiency of process, service of process, proper venue or

the jurisdiction of this court, and requests that all pleadings, notices, and other papers filed in this

proceeding be served upon the undersigned attorneys.

       I HEREBY CERTIFY that on April 14, 2020, the foregoing was electronically filed with

the Clerk of the Courts by using the ECF system which will send a notice of electronic filing to
Case 5:20-cv-00129-PGB-PRL Document 19 Filed 04/14/20 Page 2 of 2 PageID 215



April S. Goodwin, Esq., The Goodwin Firm, 801 West Bay Drive, Suite 705, Largo, FL 33770-

3266; Joseph R. Fitos, Esquire, Gray Robinson, P.A., 301 E. Pine Street, Suite 1400, Orlando,

FL 32801; Diana Masters Johnson, Esq., Lake County Attorney's Office, P.O. Box 7800,

Tavares, FL 32778-7800.


                                                 /s/ Douglas T. Noah
                                          DOUGLAS T. NOAH, ESQ.
                                          Florida Bar No. 0863970
                                          Dean, Ringers, Morgan & Lawton, P.A.
                                          P.O. Box 2928
                                          Orlando, FL 32802-2928
                                          Tel: 407-422-4310 Fax: 407-648-0233
                                          DNoah@drml-law.com
                                          Attorneys for Defendant




                                             2
